 1   JOHN L. BURRIS, Esq., SBN 69888
     BEN NISENBAUM, Esq., SBN 250055
 2   MELISSA C. NOLD, Esq., SBN 301378
     PATRICK M. BUELNA, Esq., SBN 317043
 3
     LAW OFFICES OF JOHN L. BURRIS
 4   Airport Corporate Center
     7677 Oakport Street, Suite 1120
 5   Oakland, California 94621
     Telephone: (510) 839-5200 Facsimile: (510) 839-3882
 6   John.Burris@johnburrislaw.com
     BNisenbaum@gmail.com
 7   Melissa.Nold@johnburrislaw.com
     Patrick.Buelna@johnburrislaw.com
 8

 9   Attorneys for Plaintiffs

10

11                        UNITED STATES DISTRICT COURT

12                FOR THE EASTERN DISTRICT OF CALIFORNIA
13

14   JOHN HERNANDEZ, et al.,                )   Case No.: 2:17-cv-02311-JAM-DB
                                            )
15                      Plaintiffs,         )   AMENDED PETITION TO
                                            )   JENNIFER HERNANDEZ AS MINOR
16    v.                                    )   H.E.’S GUARDIAN AD LITEM AND
                                            )
17                                          )   TO COMPROMISE MINOR H.E.’S
                Plaintiffs,v.
                                            )   CLAIMS
     CITY OF SACRAMENTO, et al.,
18                                          )
                                            )   Honorable Judge John A. Mendez
19                      Defendants.         )
20

21         Petitioner JENNIFER HERNANDEZ respectfully represents and

22   requests:

23
           1.     Petitioner JENNIFER HERNANDEZ is biological mother and
24
     caretaker of minor Plaintiff H.E.
25

26

27

28

                                                                             1
 1
           2.        Minor Plaintiff has causes of action against the named defendants
 2   herein on which a lawsuit was brought in this court for violation of civil rights
 3   under Federal and State statutes.
 4

 5         3.        Minor Plaintiff’s causes of action arise out of the March 6, 2017
 6   incident wherein named Defendants chased unarmed John Hernandez from the

 7   front of a convenience store into a hospital hallways, beat, tased and asphyxiated

 8   him. The minor Plaintiff H.E. sustained the damages described in the operative

 9   Complaint, including the loss of her familial relationship to her father. There are

10   no outstanding liens or loans related to this incident.

11
           4.        No previous petition for appointment of guardian ad litem with
12
     respect to the Minor has been filed in this matter.
13

14
           5.        Petitioner is willing to serve as the Minor’s Guardian Ad Litem as
15
     denoted above. Petitioner is fully competent to understand and protect the rights
16
     of the Minor.
17

18
           6.        Plaintiff John Hernandez and Plaintiff H.E. reached have reached a
19
     global settlement in this matter in the amount of $5,200,000.00 for the two
20   plaintiffs. The parties agreed amongst themselves to apportion the settlement as
21   follows: $5,000,000 for John Hernandez for his injuries and future medical costs;
22   and, $200,000 for Plaintiff H.E.’s loss of her familial relationship with her
23   father, John Hernandez. Jennifer Hernandez as guardian ad litem for H.E.
24   approved of this settlement and apportionment. Minor Plaintiff H.E.’s shares
25   will be structured as set forth below.

26                   Plaintiff H.E.:                  $ 200,000.00

27                   Attorneys fees (25%):            $    -50,000.00

28

                                                                                         2
 1
                    Plainitff H.E.’s net recovery    $150,000.00
 2

 3         7.       From the net recovery $100,000 will be placed in a structured
 4   settlement account. (See attached as Exhibit A). The remaining $ 50,000.00 shall
 5   be placed in separate interest-bearing blocked trust at an FDIC insured banking
 6   institution for the benefit of Minor Plaintiff H.E. Every year on her father’s

 7   birthday, February 10, there will be disbursed $3,000 to Plaintiff H.E. from the

 8   blocked account. Plaintiff is 10 years old now, so over the next 7 years

 9   approximately $21,000 will be disbursed. The remaining balance in the blocked

10   account shall be payable to Minor Plaintiff H.E. on her 18 th birthday.
           8.       The structured settlement will be executed as follows:
11
           9.       Defendant(s) shall arrange for the purchase of a tax-free structured
12
     settlement annuity policy from Berkshire Hathaway Life Insurance Company
13
     of Nebraska, through Horacio Lleverino of Settlement Planners, Inc. and Noah
14
     S.A. Schwartz of Ringler Associates in the sum of $100,000.00.
15
           10.      Defendant(s) shall execute a Settlement Agreement and Release
16
     and execute a “Qualified Assignment” of its obligation to make periodic
17
     payments pursuant thereto in compliance with IRC Section 104(a)(2) and Section
18
     130(c) of the Internal Revenue Code of 1986, as amended. Said assignment shall
19
     be made to BHG Structured Settlements, Inc. (“Assignee”). Assignee shall
20   purchase a structured settlement annuity for $100,000.00 through Berkshire
21   Hathaway Life Insurance Company of Nebraska which is rated A++
22   (Superior) Financial Size XV through A.M. Best. Said annuity shall provide
23   the following guaranteed Periodic Payments:
               a. The following periodic payments will be made by Berkshire
24
                    Hathaway Life Insurance Company of Nebraska, payable to:
25
                    Hayden Eells
26
                 b. Guaranteed lump sum payment of $10,000.00 payable at age 18 (on
27                  5/29/2027);
28

                                                                                      3
 1                c. Guaranteed lump sum payment of $25,000.00 payable at age 22 (on

 2                   5/29/2031);
                  d. Guaranteed lump sum payment of $50,000.00 payable at age 25 (on
 3
                     5/29/2034); and
 4
                  e. Guaranteed lump sum payment of $80,000.00 payable at age 30 (on
 5
                     5/29/2039).
 6

 7
           10.       This petition was prepared by the Law Offices of John L. Burris,
 8
     John Burris, Ben Nisenbaum, Melissa Nold and Patrick Buelna the lead
 9
     counsels representing plaintiffs in this action. John L. Burris, Esq., Ben
10   Nisenbaum, Esq., Melissa C. Nold, and Patrick M. Buelna, Esq. hereby
11   represent to the Court that they became involved in this case at the request of
12   plaintiffs, and have not received, and do not expect to receive any
13   compensation for their services in connection with this action from any person
14   other than the parties whom they represent in this action. The Counsels of
15   Record for Plaintiff have reviewed and recommend this settlement and

16   appointment as well.

17         11.       Petitioners and their counsel have made a careful and diligent

18   inquiry and investigation to ascertain the facts relating to the subject incidents,

19   the responsibility therefore, and the nature and extent of injury to the minor
     plaintiff, and fully understand that if the compromise herein proposed is
20
     approved by the Court and is consummated, said minor plaintiff will be forever
21
     barred and prevented from seeking any further recovery of compensation as
22
     against defendants City of Sacramento, et al., in this action, even if said
23
     minor’s losses and injuries might in the future prove to be more serious than
24
     they are now thought to be.
25

26
            12.      Petitioner recommends this compromise settlement to the Court as
27
     being fair, reasonable, and in the best interests of said minor plaintiff.
28

                                                                                        4
 1

 2          I declare under penalty of perjury that the foregoing is true and correct.
 3

 4   Dated: July 12, 2019                  THE LAW OFFICES OF JOHN L. BURRIS
 5

 6                                         /s/ Patrick Buelna
                                           Patrick Buelna
 7                                         Attorneys for Plaintiffs
 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

                                                                                         5
 1                        UNITED STATES DISTRICT COURT

 2                       EASTERN DISTRICT OF CALIFORNIA

 3

 4   JOHN HERNANDEZ, et al.,                         CASE NO.: 2:17-cv-02311-JAM-DB

 5                 Plaintiffs,                       PLAINTIFFS ORDER TO APPOINT
                                                     JENNIFER HERNDANEZ AS
 6   v.                                              GUARDIAN AD LITEM AND APPROVE
                                                     MINOR H.E.'S COMPROMISE
 7
     CITY OF SACRAMENTO, et al.
 8                                                   Honorable Judge John A. Mendez

 9
                       Defendants.
10

11
     ORDER
12

13          The petition of JENNIFER HERNDANDEZ ("Petitioner") for

14   appointment of Guardian ad litem and for the approval of the proposed

15   compromise of minor H.E. (date of birth 2009) claim against defendants CITY
     OF SACRAMENTO, et al., (hereinafter collectively referred to as "Payors").
16
     Upon the evidence introduced, the court finds that the facts set forth in said
17
     petition are correct and that it is in the best interests of the Minor that said
18
     claim be compromised and settled for the amount stated in the petition and that
19
     the proceeds of such settlement be paid, distributed, and deposited in the
20
     manner hereinafter specifically provided.
21

22   IT IS THEREFORE ORDERED:
23             A. JENNIFER HERNANDEZ is hereby appointed Guardian Ad
                  Litem to prosecute and compromise the claims of Minors H.E. in
24                this action.
25             B. That Payors will issue checks in the total amount of $200,000.00
                  (Two Hundred Thousand Dollars and Zero Cents) to settle the
26                claims of the Plaintiff H.E.. That Plaintiff H.E. will receive an
                  apportionment of $200,000 of the total settlement consistent with
27                the parties’ agreement between themselves.
28

                                                                                        6
 1
                C. Upon court approval, the Law Offices of John L. Burris shall
 2                 disburse the settlement proceeds as follows:

 3
                   The Court hereby approves the Petition to Compromise Minor
 4                 H.E., and orders as follows:

 5
        1.      Payment of Fees and Expenses on Behalf of Minor, H.E.
 6           a. Attorney's fees payable to the Law Offices of John L. Burris:
 7           $50,000.00.
 8

 9      2. Balance
        From the net recovery $100,000 will be placed in a structured settlement
10

11   account. (See attached as Exhibit A). The remaining $ 50,000.00 shall be

12   placed in separate interest-bearing blocked trust at an FDIC insured banking
13   institution for the benefit of Minor Plaintiff H.E. Every year on her father’s
14
     birthday, February 10, there will be disbursed $3,000 to Plaintiff H.E. from the
15
     blocked account. Plaintiff is 10 years old now, so over the next 7 years
16
     approximately $21,000 will be disbursed. The remaining balance in the blocked
17

18   account shall be payable to Minor Plaintiff H.E. on her 18 th birthday

19      3. Structured Settlement

20                 Payment by Defendant(s) in the sum of $100,000.00 to BHG
21   Structured Settlements, Inc. to provide for the tax-free structured settlement
22
     set forth below (“Periodic Payments”) and attached as Exhibit “X”.
23
                   The sum of $100,000.00 is to be used by Defendant(s) to arrange
24
     for the purchase of a tax-free structured settlement annuity policy from
25

26   Berkshire Hathaway Life Insurance Company of Nebraska, through Horacio

27

28

                                                                                      7
 1   Lleverino of Settlement Planners, Inc. and Noah S.A. Schwartz of Ringler

 2   Associates.
 3
                   Defendant(s) shall execute a Settlement Agreement and Release
 4
     and execute a “Qualified Assignment” of its obligation to make periodic
 5

 6   payments pursuant thereto in compliance with IRC Section 104(a)(2) and Section

 7   130(c) of the Internal Revenue Code of 1986, as amended. Said assignment shall

 8   be made to BHG Structured Settlements, Inc. (“Assignee”). Upon doing so,
 9
     Defendant(s) will no longer be obligated to make the future periodic payments
10
     and the Assignee will be the Plaintiff’s sole obligor with respect to the future
11
     periodic payments, and Defendant(s) will have no further obligations whatsoever
12
     to the Plaintiff. The Assignee shall purchase a structured settlement annuity for
13

14   $100,000.00 through Berkshire Hathaway Life Insurance Company of

15   Nebraska which is rated A++ (Superior) Financial Size XV through A.M. Best.
16
           No part of said $100,000.00 may be paid to the Petitioner, this Court
17
     having determined that a tax-free structured settlement is in the best interest of
18
     the minor. Petitioner is authorized to settle this claim on behalf of her daughter
19

20   and receive and negotiate funds on behalf of the minor. No bond shall be required

21   of Petitioner. Receipt for purchase of annuity is to be filed with the Court within
22   60 days.
23
                                      Periodic Payments
24

25   The following periodic payments will be made by Berkshire Hathaway Life
     Insurance Company of Nebraska, payable to:
26

27

28

                                                                                      8
 1                                          H.E.

 2
     Guaranteed lump sum payment of $10,000.00 payable at age 18 (on 5/29/2027);
 3
     Guaranteed lump sum payment of $25,000.00 payable at age 22 (on 5/29/2031);
 4
     Guaranteed lump sum payment of $50,000.00 payable at age 25 (on 5/29/2034);
 5
     and
 6   Guaranteed lump sum payment of $80,000.00 payable at age 30 (on 5/29/2039).
 7

 8   Authorization to Execute Settlement Documents:

 9
                  On receipt of the full amount of the settlement sum here approved,
10
     Petitioner is authorized and directed to execute and deliver to Defendant(s) a
11

12   complete Settlement Agreement and Release (which shall provide for a

13   “Qualified Assignment” in compliance with Section 130(c) of the Internal

14   Revenue Code of 1986, as amended) and discharge of any and all claims of H.E.
15
     arising from the facts set forth in the Petition, and a properly executed dismissal
16
     with prejudice.
17

18

19    Dated: July 15, 2019                         /s/ John A. Mendez
                                                   HONORABLE JOHN A. MENDEZ
20                                                 United States District Court Judge
21

22

23

24

25

26

27

28

                                                                                        9
